DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/26/2021 has been entered. Claim(s) 1-7, and 13 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 12/08/2020. 
Claim Interpretation
Regarding the claim limitation of “distended or snarled”, since applicant does not provide an explicit definition for distended, a broadest reasonable interpretation of the word will be considered from its definition of something that is enlarged, expanded, or stretched out. Since applicant defines a chip as a more or less thin strip of material, a distended chip will be interpreted as a more or less thin strip of material that is enlarged, expanded, or stretched out; which are interpreted as similar to the exemplary chips of 1.1, 1.2, 4.1, 4.2, and 6.1 disclosed in figure 3. Regarding the word snarled, applicant discloses examples of the snarled shape in embodiments 1.3, 2.3, 4.3, and 5.3 of Figure 3. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 4-5, 8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US20090092517A1) in view of Pemsler et al. (“A Survey of Metallurgical Recycling Processes”. EIC Corporation. March 1979.).
Regarding Claims 1, 10-11, and 13, Kosaka teaches a method of making a lead-free brass billet [0012] [0082] made by the steps of cutting a copper based alloy ingot to form chips (cut debris that can be distended (1c) or snarled (1d)) [0042] (Fig. 1), granulating the coarse chips into finer powder [0046] and separating out fragments with particle diameters less than a predetermined size [0045], mixing the alloy fragments with graphite powder [0048-0050, 0119], heating the mixture and extruding to form an extruded billet [0078]. 
Kosaka does not teach the chips are removed or processed in a separate plant from the rest of the steps, however, Pemsler teaches that copper based 
Regarding Claim 2, Kosaka teaches the grain diameter of the copper alloy is 5-300 microns (Claim 11) which reads on the claim grain size of 0.5 mm (500 microns) or less. 
Regarding Claim 3, Kosaka teaches graphite is preferentially present in an amount of 0.3-1% by weight [0049] encompassing the claimed range of 0.5-1% by weight. In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
 Regarding Claim 4, Kosaka teaches the mixture is heated to 650-720 C [0078], reading on the claimed limitation of 600-780 C. 
Regarding Claim 5, Kosaka teaches the extrusion causes solidification or sintering [0041]. 
Regarding Claim 8
Regarding Claim 9, it is implied that each of the steps taught by Osaka were performed in the same plant or laboratory; as such Osaka is silent regarding the chip removal step/cutting step being performed in a separate plant than the rest of the steps. However this limitation of the location of one step in the process is considered a simple design choice as one of ordinary skill in the art would be motivated to import pre-cut chips of brass alloy from a separate plant for a variety of reasons. Most practically, there may not be enough space at a plant to also perform industrial cutting or a separate plant may have more cutting equipment, etc. Therefore, it would be obvious to one of ordinary skill in the art to perform the cutting step taught by Osaka at a separate plant to achieve the predictable result of providing brass chips to be combined with graphite to form a machinable alloy or a design need such as a lack of cutting equipment at a plant where the rest of the method steps are occurring.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Pemsler as applied to Claims 1-5, and further in view of Genders (US2920760).
Regarding Claims 6-7, Kosaka teaches extrusion is used to form a billet but does not specify whether direct or inverted extrusion systems where used specifically. However, Genders teaches that conventionally in extrusion processes, direct and inverted extrusion can be used, where in direct extrusion, a high pressure is applied to form a billet with good surface quality with the drawback of the flow introducing defects in the product; and where in inverted extrusion, the . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736